              Case 5:19-cv-08389-BLF Document 2 Filed 12/26/19 Page 1 of 11




1    Nicole Lewis (State Bar No. 217237)
     Rebecca Horne (Pro Hac Vice to be submitted)
2    LawHQ, LLC
     299 S. Main St. #1300
3    Salt Lake City, UT 84111
     Phone: (385) 233-6612 ext. 3152
4    nicole.lewis@lawhq.com
     rebecca@lawhq.com
5
     Attorneys for Plaintiff
6
                                 UNITED STATES DISTRICT COURT
7                              NORTHERN DISTRICT OF CALIFORNIA

8
     Jesse Seale​,​ ​and ​Nils Coleman
9                                                                        Case No.:
           Plaintiffs,
10                                                              VERIFIED COMPLAINT
     v.
11                                                             JURY TRIAL DEMANDED
     GoSmith, Inc.​, and ​DOES 1-25​,
12
           Defendant
13

14                                            Introduction

15          Jesse Seale and Nils Coleman (“Plaintiffs”) bring this action seeking to enforce

16   Plaintiffs’ rights to privacy under the consumer-privacy provisions of the Telephone Consumer

17   Protection Act (“TCPA”), 47 U.S.C. § 227. The TCPA is a federal statute enacted in 1991 in

18   response to widespread public outrage about the proliferation of intrusive, nuisance

19   telemarketing practices. See ​Mims v. Arrow Fin. Servs., LLC​, 132 S. Ct. 740, 745 (2012). The

20   legislative history of the bill’s inception shows how seriously Congress took the people’s

21   mandate to protect their privacy, calling robocalls “the scourge of modern civilization,” and

22   stating that “[c]onsumers around the country are crying out for Congress to put a stop to these

23   [calls.]” Senator Hollings (SC), “Automated Telephone Consumer Protection Act,”


                                               Complaint
                 Case 5:19-cv-08389-BLF Document 2 Filed 12/26/19 Page 2 of 11


1    Congressional Record,​ 137 Cong. Rec. at S16205 (November 7, 1991) 1991 WL 229525.

2    Available from Westlaw, last accessed on October 16, 2019.

3            GoSmith, Inc. (“Defendant”) has blatantly violated the TCPA by using an automatic

4    telephone dialing system, or “ATDS”, to send hundreds of telemarketing text messages to

5    Plaintiffs’ cellular telephone number for the purposes of advertising its goods and services.

6            Plaintiffs have standing under the TCPA to bring this action before the Court, which

7    Plaintiffs now do, and respectfully request relief.

8                                                I.   Parties

9            1.     Plaintiff Jesse Seale, (“Seale”), is a resident of Alabama, and a “person” as defined

10   by 47 U.S.C. § 153 (39).

11           2.     Plaintiff Nils Coleman, (“Coleman”), is a resident of Wisconsin, and a “person” as

12   defined by 47 U.S.C. § 153 (39).

13           3.     Defendant GoSmith, Inc. (“GoSmith”) is a Delaware corporation with its principal

14   place of business at 1250 Borregas Ave, Sunnyvale, CA 94089.

15                                      II.   Jurisdiction and Venue

16           4.     This Court has jurisdiction over the subject matter of this action under 28 U.S.C. §

17   1331, as the action arises under the TCPA, which is a federal statute.

18           5.     This Court has personal jurisdiction over Defendant because it resides in this

19   District.

20           6.     Venue is proper in this District under 28 U.S.C. § 1391(b) because Defendant is a

21   resident of this District.

22                            III. Statement of Facts Common to All Claims

23           7.     Seale’s phone number ending in 6655 is registered to a cellular telephone.



                                                 Complaint
              Case 5:19-cv-08389-BLF Document 2 Filed 12/26/19 Page 3 of 11


1           8.    Coleman’s phone number ending in 7474 is registered to a cellular telephone.

2           9.    GoSmith has sent Seale at least 400 text messages since 2017.

3           10.   GoSmith has sent Coleman at least 400 text messages since 2016.

4           11.   The following are some examples of messages GoSmith has sent:

5                 a. On December 26, 2018, GoSmith texted Seale from the number 650-250-7908:

6                     “We’ve got a new bath remodel project for you in Bay Minette. Job size is

7                     $5500-$6000. Reply 1 if interested, 3 if not”

8                 b. On April 30, 2019, GoSmith texted Seale from the number 650-250-7908:

9                     “Appointment Requested! Job#5102440 in Flomaton. Contact the customer via

10                    your Smith account at (334) 759-3468uhft”

11                c. On December 2, 2019 GoSmith texted Coleman from the number

12                    650-814-3200: "Hi, a homeowner in Marinette is looking for an estimate for

13                    snow removal. You have highest priority. Reply 1 if interested, 3 if not."

14                d. On December 12, 2019 GoSmith texted Coleman from the number

15                    650-622-2236: “Mitchell is in need of snow removal in Marinette. First

16                    priority is yours. Reply 1 if interested, 3 if not.”

17          12.   Coleman responded to the December 12, 2019 message with “1”, and received an

18   immediate and automated response which said: “Great! We’re Smith, we connect you with

19   homeowners that need projects done. It’s always free to view project details. Reply 1 to get

20   started, 2 to learn more”.

21          13.   Defendant’s text messages were for the purpose of telemarketing and soliciting

22   business.

23



                                                 Complaint
               Case 5:19-cv-08389-BLF Document 2 Filed 12/26/19 Page 4 of 11


1             14.   Defendant knowingly and willfully sent the text messages to Plaintiffs via an

2    ATDS, as defined by 47 U.S.C. § 227(a)(1), which has the capacity to store numbers to be

3    called and to dial such numbers.

4             15.   The system Defendant used to send the text messages is also a predictive dialer,

5    automatically sending new leads to specific contractors, using an algorithm and formula.

6             16.   The text messages sent by Defendant are typical of messages sent using an ATDS

7    because the text messages were sent from many different numbers instead of one number to

8    avoid being blocked; the text messages ask for the recipient to respond with “1” or “3” and

9    when the recipient responds, the recipient receives an automated and immediate response; many

10   people have reported getting unsolicited text messages from Defendant; Defendant has

11   frequently messaged Plaintiffs, with a high volume of texts; the phone numbers which

12   Defendant used to text Plaintiffs are provided by Bandwidth.com, which is a carrier that allows

13   users to send text messages automatically and to send mass text messages en masse to many

14   users.

15            17.   These text messages were sent either by (i) Defendant, or (ii) by a third party for

16   whom Defendant is vicariously liable because the messages were made for the benefit of

17   Defendant and Defendant had the right to control, the ability to control, or otherwise could and

18   should have controlled the actions of the third party.

19            18.   Plaintiffs are neither subscribers nor clients of Defendant, have never provided

20   Defendant with their cellular telephone number, and never agreed to receive any text messages

21   or phone calls from Defendant. Thus, at no time did Plaintiffs provide Defendant or Defendant's

22   agents with prior express written consent to receive unsolicited text messages, pursuant to 47

23   U.S.C. § 227(b)(1)(A).



                                                  Complaint
                 Case 5:19-cv-08389-BLF Document 2 Filed 12/26/19 Page 5 of 11


1           19.     By texting Plaintiffs, Defendant harmed Plaintiffs in the exact way that Congress

2    sought to prevent by enacting the TCPA.

3           20.     Plaintiffs have suffered (i) lost time in receiving and reviewing the unsolicited text

4    messages, (ii) an annoyance and nuisance, and (iii) an invasion of privacy.

5                                           IV. Legal Standard

6           21.     In 1991, Congress passed the TCPA to regulate the explosive growth of the

7    telemarketing industry. In doing so, Congress recognized that “[u]nrestricted telemarketing…

8    can be an intrusive invasion of privacy.” Telephone Consumer Protection Act of 1991, Pub. L.

9    No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. § 227).

10          i.      Prohibitions on Automated, Artificial, and Prerecorded Telemarketing Calls

11          22.     The TCPA makes it unlawful “to make any call (other than a call made for

12   emergency purposes or made with the prior express consent of the called party) using an

13   automatic telephone dialing system or an artificial or prerecorded voice … to any telephone

14   number assigned to a … cellular telephone service.” ​See​ 47 U.S.C. § 227(b)(1)(A)(iii).

15          23.     The TCPA defines an "automatic telephone dialing system" (“ATDS”) as

16   "equipment that has the capacity - (A) to store or produce telephone numbers to be called, using

17   a random or sequential number generator; and (B) to dial such numbers." 47 U.S.C. § 227(a)(1).

18          24.     The 9th Circuit has explained that the statutory definition of an ATDS means

19   “equipment which has the capacity—(1) to store numbers to be called or (2) to produce

20   numbers to be called, using a random or sequential number generator—and to dial such

21   numbers.” ​Marks v. Crunch San Diego, LLC,​ 904 F.3d 1041, 1052 (9th Cir. Sep. 20, 2018).

22          25.     The ​Federal Communication Commission (“FCC”) has ​also found that predictive

23   dialers constitute an ATDS. See ​In re Rules & Regulations Implementing the Tel. Consumer



                                                  Complaint
              Case 5:19-cv-08389-BLF Document 2 Filed 12/26/19 Page 6 of 11


1    Protection Act of 1991​, 18 FCC Rcd. 14014, 14093 (2003); ​In the Matter of Rules &

2    Regulations Implementing the Tel. Consumer Prot. Act of 1991​, 23 FCC Rcd. 559, 566 (2008).

3            26.   In 2012, the FCC issued an order tightening the restrictions for automated

4    telemarketing calls, requiring “prior express ​written​ consent” for such calls to wireless

5    numbers. ​See In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act

6    of 1991​, 27 FCC Rcd. 1830, 1838 [8] ¶¶18, 20 (February 15, 2012) (emphasis supplied).

7            27.   To obtain express written consent for telemarketing calls, a defendant must

8    establish that it secured the plaintiff’s signature in a form that gives the plaintiff a “‘clear and

9    conspicuous disclosure’ of the consequences of providing the requested consent. . . . [and]

10   having received this information, agrees unambiguously to receive such calls at a telephone

11   number the [plaintiff] designates.”​ Id ​at​ 1​ 843 [13] ¶32 (citing the FTC’s rules for telemarketing

12   calls, codified at 16 C.F.R. § 310.4(b)(v)(A)(i), (iii), (iv).

13           28.   The TCPA regulations promulgated by the FCC define “telemarketing” as the

14   initiation of a telephone call or message for the purpose of encouraging the purchase or rental

15   of, or investment in, property, goods, or services.” 47 C.F.R. § 64.1200(f)(12).

16           29.   In determining whether a communication constitutes telemarketing, a court must

17   evaluate the ultimate purpose of the communication. See ​Golan v. Veritas Entm't, LLC,​ 788

18   F.3d 814, 820 (8th Cir. 2015).

19           30.   “Neither the TCPA nor its implementing regulations ‘require an explicit mention

20   of a good, product, or service’ where the implication of an improper purpose is ‘clear from the

21   context.’” ​Id.​ (citing ​Chesbro v. Best Buy Stores,​ L.P., 705 F.3d 913, 918 (9th Cir. 2012)).

22           31.   The FCC has explained that calls motivated in part by the intent to sell property,

23   goods, or services are considered telemarketing under the TCPA. ​See In re Rules and



                                                   Complaint
               Case 5:19-cv-08389-BLF Document 2 Filed 12/26/19 Page 7 of 11


1    Regulations Implementing the Telephone Consumer Protection Act of 1991​, 18 FCC Rcd.

2    14014, ¶¶ 139-142 (2003). This is true whether call recipients are encouraged to purchase, rent,

3    or invest in property, goods, or services during the call or in the future. ​Id.

4            32.   If a call is not deemed telemarketing, a defendant must nevertheless demonstrate

5    that it obtained the plaintiff’s prior express consent. ​See In the Matter of Rules and Regulations

6    Implementing the Tel. Consumer Prot. Act of 1991​, 30 FCC Rcd. 7961, 7991-92 (July 10, 2015)

7    (requiring express consent “for non-telemarketing and non-advertising calls”).

8            33.   The FCC has issued rulings and clarified that consumers are entitled to the same

9    consent-based protections for text messages as they are for calls to wireless numbers. ​See

10   Satterfield v. Simon & Schuster, Inc.,​ 569 F.3d 946, 952 (9th Cir. 2009).

11           ii.   Vicarious Liability

12           34.   For more than twenty years, the FCC has explained that its “rules generally

13   establish that the party on whose behalf a solicitation is made bears ultimate responsibility for

14   any violations.” ​In re Rules & Regulations Implementing the TCPA,​ 10 FCC Rcd 12391, 12397

15   (¶ 13) (August 7, 1995).

16           35.   In 2008, the FCC likewise held that a company on whose behalf a telephone call is

17   made bears the responsibility for any violations. ​See In re Rules and Regulations Implementing

18   the Telephone Consumer Protection Act of 1991,​ 23 FCC Rcd. 559, 564 (January 4, 2008)​.

19           36.   In 2013, the FCC instructed that Defendants may not avoid liability by outsourcing

20   telemarketing to “unsupervised third parties” because this “would leave consumers in many

21   cases without an effective remedy for telemarketing intrusions. This would particularly be so if

22   the telemarketers were judgment proof, unidentifiable, or located outside the United States, as is

23



                                                  Complaint
              Case 5:19-cv-08389-BLF Document 2 Filed 12/26/19 Page 8 of 11


1    often the case.” ​In re Joint Petition Filed by DISH Network, LLC et al. for Declaratory Ruling

2    Concerning the TCPA Rules​, 28 FCC Rcd 6574, 6588 ¶37 (2013).

3            37.    “[L]imiting liability to the telemarketer that physically places the call would make

4    enforcement in many cases substantially more expensive and less efficient. Consumers “would

5    be required to sue each marketer separately in order to obtain effective relief,” which “is

6    unlikely to make a substantive difference” and would undermine the consumer privacy

7    objectives of the TCPA. ​Id.

8            38.    The FCC clarified that a corporation or other entity that contracts out its telephone

9    marketing is “vicariously liable under federal common law principles of agency for violations

10   of either section 227(b) or section 227(c) that are committed by third-party telemarketers.” ​Id.​ at

11   6574. This includes liability not only under principles of “formal agency, but also principles of

12   apparent authority and ratification.” ​Id.​ at 6584.

13           iii.   Standing Under the TCPA

14           39.    The TCPA provides a private right of action for persons who receive automated,

15   artificial, or prerecorded calls in violation of 47 U.S.C. § 227(b)(1)(A). ​See 4​ 7 U.S.C. §

16   227(b)(3).

17           40.    In an action under 227(b), a plaintiff must only show that the defendant “called a

18   number assigned to a cellular telephone service using an automatic dialing system or

19   prerecorded voice.” ​Breslow v. Wells Fargo Bank, N.A.,​ 857 F. Supp. 2d 1316, 1319 (S.D. Fla.

20   2012), aff'd, 755 F.3d 1265 (11th Cir. 2014).

21           41.    A plaintiff alleging a violation under the TCPA “need not allege any additional

22   harm beyond the one Congress has identified.” ​Van Patten v. Vertical Fitness Grp., LLC​, 847

23   F.3d 1037 (9th Cir. 2017) (quoting ​Spokeo, Inc. v. Robins,​ 136 S. Ct. 1540 (2016)).



                                                   Complaint
              Case 5:19-cv-08389-BLF Document 2 Filed 12/26/19 Page 9 of 11


1            42.   The receipt of a telemarketing or unsolicited call “demonstrates more than a bare

2    violation and satisfies the concrete-injury requirement for standing.”​ Leyse v. Lifetime Entm't

3    Servs., LLC,​ Nos. 16-1133-cv, 16-1425-cv, 2017 U.S. App. LEXIS 2607 (2d Cir. 2017) (citing

4    In re Methyl Tertiary Butyl Ether (MTBE) Prods. Liab. Litig.​, 725 F.3d 65, 105 (2d Cir. 2013)

5    ("The injury-in-fact necessary for standing need not be large; an identifiable trifle will

6    suffice."); ​Golan v. Veritas Entm't, LLC​, 788 F.3d 814, 819-21 (8th Cir. 2015) (holding that

7    receipt of two brief unsolicited robocalls as voicemail messages was sufficient to establish

8    standing under TCPA).

9                                       V.    First Cause of Action:

10                 Illegal Use of an ATDs, Artificial Voice, or Prerecorded Message

11           43.   Plaintiffs incorporate by reference all of the above paragraphs of this Complaint as

12   though fully stated herein.

13           44.   The Defendant’s use of an ATDS to contact Plaintiffs constitutes a violation of 47

14   U.S.C. § 227(b).

15           45.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b), Plaintiffs are

16   entitled to an award of $500.00 in statutory damages, for each and every violation, pursuant to

17   47 U.S.C. § 227(b)(3)(B).

18           46.   As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §

19   227(b), Plaintiffs are entitled to an award of $1,500.00 in statutory damages, for each and every

20   violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

21           47.   Plaintiffs are also entitled to and seek injunctive relief prohibiting such conduct in

22   the future.

23



                                                 Complaint
             Case 5:19-cv-08389-BLF Document 2 Filed 12/26/19 Page 10 of 11


1                                          VIII. Relief Requested

2           48.   WHEREFORE, Plaintiffs respectfully request the Court grant Plaintiffs the

3    following relief against Defendant:

4           49.   As a result of Defendant’s violations of 47 U.S.C. § 227(b), Plaintiffs seek an

5    amount not less than $1,200,000.00.

6           50.   Plaintiffs seek injunctive relief prohibiting such conduct in the future.

7           51.   Any other relief the Court may deem just and proper.

8                                            IX. Jury Demand

9           52.   Plaintiffs request a trial by jury of all claims that can be so tried.

10

11   Date: 12/23/2019                                     Respectfully submitted,

12                                                        /s/ ​Nicole Lewis​                  ​.
                                                          Nicole Lewis
13                                                        Attorney for Plaintiffs

14

15

16

17

18

19

20

21

22

23



                                                 Complaint
             Case 5:19-cv-08389-BLF Document 2 Filed 12/26/19 Page 11 of 11




1                                         VERIFICATIONS

2    I, Jesse Seale, declare under penalty of perjury that I have read the foregoing VERIFIED
     COMPLAINT, that I know the contents thereof, and that they are true and correct to the best of
3    my knowledge.

4    EXECUTED AND DATED on 12/23/2019.

5
     /s/ ​Jesse Seale​                           ​.
6    Jesse Seale
     Plaintiff
7    Signed with Plaintiff’s permission via email 12/23/2019

8

9

10   I, Nils Coleman, declare under penalty of perjury that I have read the foregoing VERIFIED
     COMPLAINT, that I know the contents thereof, and that they are true and correct to the best of
11   my knowledge.

12   EXECUTED AND DATED on 12/23/2019.

13
     /s/   ​Nils Coleman​                          ​.
14   Nils Coleman
     Plaintiff
15   Signed with Plaintiff’s permission via email 12/23/2019

16

17

18

19

20

21

22




                                              Complaint
